Order entered June 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00489-CV

                                 JOHN O'BRIEN, Appellant

                                              V.

   CARA BAKER, AS THE EXECUTRIX OF THE ESTATE OF KENNETH BAKER,
                              Appellee

                         On Appeal from the County Court at Law
                                Rockwall County, Texas
                            Trial Court Cause No. PR14-10A

                                          ORDER
       We GRANT appellee’s June 3, 2015 unopposed first motion for extension of time to file

brief and ORDER the brief be filed no later than June 22, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE